Hill, J.
1. This is a petition to enjoin the sheriff from selling land • levied upon to satisfy a fi. fa. in favor of a creditor holding a security deed. Both the plaintiff and the defendant claim all of their rights under a common grantor. The security deed was executed and recorded prior to the execution and record of the deed of plaintiff. Held, the court did not err in refusing to grant an injunction, because the undisputed evidence shows that the plaintiff took whatever title she possesses subject to the security deed. .
2. There was no demurrer to the petition raising the question of nonjoinder of parties defendant, and no motion in this court to dismiss the writ of error on the ground of want of necessary parties defendant; and this question is not passed upon.

Judgment affirmed.


All the Justices concur.